Title: To Thomas Jefferson from John F. Mercer, 8 March 1801
From: Mercer, John F.
To: Jefferson, Thomas



Dear Sir
West River Mar. 8th. 1801.—

Amidst the Congratulations of an Extensive Continent, I persuade myself that those of an old friend will not be unacceptable & that you will believe tht. altho’ others may have been earlier, none have been more sincere than those I now offer you—the final event of the late election has been highly gratifying to my personal feelings & by no Man in the United States will a political change be more sensibly felt than by myself—for altho’ with great caution I escapd prosecution, yet on few has the discountenance (I may say) the malevolence of Administration bore more heavily than on myself—for twelve years, it has pursued me from the public Councils to the most sequesterd paths of private life & added gloom to obscurity.—
The earnest solicitations of Colo. John Gassaway of Annapolis, to be introducd to your notice, have induced me to add to what I know to be one of the most fruitful sources of perplexity that flow from the highest station.—And I have only done so from the hope that if the United States shoud want an Officer whose firmness & devotion may be entirely relied on, I may render service by mentioning the Gentleman to you—He distinguishd himself during our revolutionary war by prudence & intrepidity & for 14 years, from my personal knowledge has been unchangeably attach’d to Republican principles & measures—a character not very common here—As a military man I coud recommend him as one that will be found (altho’ perhaps rusty now) equal to all Roster & Parade Duties—& beyond these Military education, never extended with us, at least to my knowledge.—
Having mentiond military Affairs, will you permit me to hazard a few remarks, to which I attach some importance? It is a fact that the higher Branches of the military Sciences (of which Engineering forms the basis,) the principles of Positions, Encampments, Posts, Attack, defence supply & what constitutes all the Duties of the Etat  Majeur, never became an object of Study with us—I have attributed this in a great measure to our habits of pursuing English examples—they have not an original work in their language on these subjects, unless a late one by Genl. Lloyd, who liv’d & died in foreign service, & lent a few translations of the meanest of the foreign Authors, that I ever coud find.—they have neglected & of course despis’d this & consequently they are the most contemptible Land Troops in Europe, the Spaniard & Portugais excepted—Improving on their model, I fear you will not be able to command the services of a native American who can construct a Redoubt on principle—to depend on Foreigners for what must command the fate of the nation, presents serious considerations; exclusive of their principles & attachments, Unless we have better luck than formerly, We shall get only the refuse of the rabble that follow the Armies of Europe.—I shoud hope to see this remedied either by a military School here upon moderate principles, or else by a Corps of Cadets, educated abroad.—
You will excuse this discussion to one who surely travells beyond his last, & permit me to hope that when public duties require a relaxation in Country scenes, I may sometimes see you at my humble Mansion,—its tenants will be renderd happy by the visit & the pleasure will be sensibly encreasd if you join Mr. Madison to your party, who public fame says is once more about to give those talents & acquirements to his Country which were never intended for a Negro-Driver in Orange County.—
With sentiments of sincerest friendship & respect I am y. Ob Hb Sv.

John F Mercer

